Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A; fig.1-2 (claim 1-6) in the reply filed on 11/07/2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 5-6 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Stockley, III et al. (US 2013/0345649).
Regarding claim 1, Stockley discloses a package (fig.1 and fig.7), comprising: a mask (fig.1; self-heating patch 10); and an inactive heater (fig.1; heat-generating layer 20), wherein the mask includes at least one product layer (fig.7; skin contacting bottom sub assembly 134, including Peelable liner 118) having infused thereon at least one active (fig.7; therapeutic material 46), and wherein the inactive heater is located in or in proximity to the mask to transfer heat to the mask upon activation of the heater.
Regarding claim 5, Stockley discloses the package of Claim 1, comprising a plurality of masks each including an inactive heater, wherein the inactive heaters include a zinc air battery that is enclosed within a barrier film with holes, each of the barrier films with holes is prescored and adhered releaseably to a common cover film (see annotated figure below, see also [0124]).
Regarding claim 6, Stockley discloses the package of Claim 5, further comprising a substrate juxtaposed next to the film with holes, the heater juxtaposed next to the substrate, a barrier film juxtaposed next to the heater, and the product layer juxtaposed next to the barrier film, wherein the product layer and cover film are exterior layers (see annotated figure below). 

    PNG
    media_image1.png
    413
    573
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    296
    586
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over by Stockley, III et al. (US 2013/0345649) in view of Alary et al. (US 2018/0206616).
Regarding claim 2, Stockley discloses the package of Claim 1, comprising a film enclosing the inactive heater (see annotated figure above). However, Stockley does not disclose wherein the film has a conformability measured by an extensibility of 20% at a force of less than 70,000 lbs or less than 10,000 lbs or less than 25,000 lbs, or a bending length over time value of 3mm to 65mm at 10 mins.  The Applicant has not provided any criticality or unpredictable results to these specific ranges. 
Alary teaches an applicator mask having an applicator surface having a three-dimensional shape corresponding to the isolated body part (fig.1; see also abstract). Alary further teaches the desired properties for a membrane used in accordance with principles of the present invention must be balanced, wherein some properties complementary, yet others have opposing dimensions. The properties contributing to comfort must be balanced with properties contributing to structural integrity. Conformability, such as the ability to conform to a given a complex curvature, not only involves flexibility, in general, but also relates to multidirectional flexibility and stretchability [0068]. Conformability generally must be defined in terms of the physical shape or contour of the application site, and is determined with respect to a surface in conjunction with flexibility. A membrane may need to have a particular planar shape to be able to conform to a complex surface [0068]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device of Stockley with a film that is made of to provide the desired conformability including conformability measured by an extensibility of 20% at a force of less than 70,000 lbs or less than 10,000 lbs or less than 25,000 lbs, or a bending length over time value of 3mm to 65mm at 10 mins since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Stockley, III et al. (US 2013/0345649) in view of Uchiyama (US 2011/0218601).
Regarding claim 3, Stockley discloses the package of Claim 1, comprising an adhesive layer on or the same as the product layer (fig.7; adhesive layer 116). However, Stockley does not disclose the adhesive layer has a peel strength from 0.4 to 25 N/inch.
Uchiyama teaches a skin patch laminate body, comprising a skin patch body including a base layer and a skin adhesive layer being formed on one surface of the base layer for being directly applied to the skin and a heat imparting body including an exothermic agent. Uchiyama teaches range of adhesive strength of peelable adhesive includes ranges between 0.4 to 25 N/inch ([0024] after converting the units). Uchiyama also teaches it is possible to easily adjust the adhesive strength and to form a peelable adhesive layer so as to be flexible [0027]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device of Stockley with a desired pleelable adhesive strength including ranges between 0.4 to 25 N/inch as taught by Uchiyama for the purpose of having the desired flexibility.

Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Stockley, III et al. (US 2013/0345649 in view of Lynch et al. (US 2010/0161014).
Regarding claim 4, Stockley discloses having an adhesive (fig.7; adhesive layer 116). However, Stockley does not wherein the product layer comprises a hydrogel or silicone film for adhering to the skin.
Lynch teaches the thermal treatment device may be worn in close proximity to an individual's skin or may be directly applied to the skin. When direct application is employed, an adhesive may be used. Any suitable adhesive that is safe and effectively enables the thermal treatment device to adhere to the skin may be used. The adhesives may include hydrogels, silicone adhesives, hot melt adhesives [0064]. The adhesive may facilitate the even distribution of heat or cold across the skin area covered by the thermal treatment device [0064]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device of Stockley with an hydrogel or silicone film adhesive as taught by Lunch for the purpose of achieving an even distribution of heat over the treatment area. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGIST S DEMIE whose telephone number is (571)270-5345. The examiner can normally be reached Monday-Friday 8am-5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-2721213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIGIST S DEMIE/Primary Examiner, Art Unit 3794